United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1720
                                    ___________

Genesee County Employees’               *
Retirement System; Desert               *
Orchid Partners, L.L.C.,                *
individually and on behalf of           *
all others similarly situated,          *
                                        *
             Appellees,                 *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   District of Nebraska.
Dwight G. Hanson; Transaction           *
Systems Architects, Inc.; William       *   [UNPUBLISHED]
E. Fischer; Gregory J. Duman;           *
Edward Fuxa; David C. Russell,          *
                                        *
             Appellees,                 *
                                        *
      v.                                *
                                        *
James H. Sykora; Thomas G. Foley,       *
                                        *
             Interested parties,        *
                                        *
James J. Hayes,                         *
                                        *
             Appellant,                 *
                                        *
Alan Young; Karen Young,                *
                                        *
             Interested parties,        *
                                        *
Nancy Rosen, On Behalf of               *
Herself and All Others Similarly      *
Situated; Genesee County Employees’   *
Retirement System,                    *
                                      *
            Appellees,                *
                                      *
       v.                             *
                                      *
Transaction Systems Architects,       *
Inc.; Dwight G. Hanson,               *
                                      *
            Appellees,                *
                                      *
Greg Duman,                           *
                                      *
            Defendant,                *
                                      *
William E. Fischer; Edward Fuxa,      *
                                      *
            Appellees,                *
                                      *
Harlan F. Seymour,                    *
                                      *
            Defendant,                *
                                      *
James J. Hayes,                       *
                                      *
            Appellant,                *
                                      *
David Russel,                         *
                                      *
            Appellee.                 *
                                 ___________

                          Submitted: August 7, 2008
                             Filed: August 13, 2008
                              ___________


                                      -2-
Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this securities class action lawsuit, class member James Hayes appeals the
district court’s1 order approving a settlement and its judgment of dismissal. Because
Hayes did not timely raise (if at all) in the district court the issues he argues on appeal,
we do not consider them. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




       1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
                                            -3-